DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because the Figure as presently filed would not make readily apparent what the intended invention is supposed to be since only generic boxes are shown with only element numbers. It is strongly recommended Applicant at least provide the element names in the Figure for the main elements so the Figure may be more readily understood.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claims 11, 18, objected to because of the following informalities:  
In general, it is noted that many claims appear to use phrasing or language that is generally not standard claim language in English, and it is strongly recommended that Applicant review and ensure the claims clearly and accurately recite intended features with standard claim language even if not specifically noted below. There are also multiple limitations which are recited narratively or as intended results without making specific reference to previously introduced elements/structures and how they are actually operated to achieve the desired results, thereby not providing any actual further limitation of claim scope. Applicant is cautioned that failure to address such issues may result in unclear claim scope or claim scope broader than intended.
Re claim 11 (and where similar language is used elsewhere in claim 18 and other claims), it is generally recommended Applicant amend the claim to ensure that the claim uses clear and standard phrasing to positively recite any intended electrical/structural connections/arrangements between structural elements, and positively recite any operations that the apparatus/components perform. It is noted that phrases such as "can be acted upon by", "designed to" are generally not standard claim language, and Applicant may consider reciting the operation as "wherein" the respective component performs the operation or possibly the component being "configured to" perform the operation as appropriate (note that it", "put this out in a signal", "magnetic field resulting from it" be amended to explicitly recite the element name being referred since using the phrase "it" or "this" may make unclear which of the precedent elements is being referred to. Additionally, it is also recommended Applicant consider rephrasing "put this out in a signal" to have unique names for "a signal", since similar recitation of a signal is made in other claims and may potentially raise antecedent basis issues. It is also recommended Applicant ensure reference to the same element consistently uses the same name to avoid confusion and potential antecedent basis issues (such "predetermined measurement current" and "measurement current" for example).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
"measurement apparatus", "energy transmission unit", and "evaluation apparatus" in claims 11 and 18 (and respective dependent claims referring to the respective elements). An examination of Applicant's Specification shows no further specific structural limitations corresponding to the apparatuses/units, and it is therefore understood that the elements refer broadly to electronic circuits/components/devices and equivalents thereof performing the control/electrical functions recited as understood by those skilled in the art.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 17-20, 22, 25-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 12 (and claims dependent thereon), the scope of the claim is indefinite due to insufficient antecedent basis when referring to "their respective measurement signals" (of the plurality of measuring coils) since there previously was no introduction of the plurality of measuring coils having multiple respective measurement signals, nor is any relationship with the measurement signal and measuring coil introduced in claim 11 described. It is recommended that full introduction of all elements and their respective functions be provided either in claim 12, or possibly by amending claim 11 to instead introduce one or more measuring coils with respective measurement signals. Additionally, the scope of the limitation "put it out as a signal" is indefinite since it is unclear what precedent element "it" refers to, and the relationship with "a signal" introduced in claim 11 is also unclear. For purposes of examination, claim 12 will be interpreted as reciting "the evaluation apparatus is coupled to the measuring coils and designed to recognize a spatial position of the object from respective 
Re claim 15 (and claims dependent thereon) the scope of the claim is indefinite since there is insufficient antecedent basis for "the frequency of the magnetic field of the measurement apparatus" (see also rejection under 35 USC 112(d) below regarding issue with claim 15 not being dependent on a preceding claim) and it is recommended claim dependency and/or introduction of the element be provided to address the issue. Additionally, the second half of the claim after the "and/or" is also indefinite since it makes no reference at all to any of the previous structures/elements nor any actual specific operation of an element of the apparatus to achieve the desired process/result, and it is recommended if the desired to provide definite limitation that the intended operations be described with reference to how previously introduced elements are actually operated/function. For purposes of examination claim 15 will be interpreted as dependent on claim 14 instead and the second half of the claim treated as optional and non-limiting until further clarification is provided.
Re claims 17, 26-30, the scope of the claims are indefinite due to unclear phrasing/poor grammar in the recitation: "carry out an object recognition process already before a position of the vehicle in which the component is situated opposite another component of the inductive energy transmission apparatus for an energy transmission", which is unclear as to before what state the process occurs and makes unclear limitations as to where the component may be located. It is recommended the claim be phrased more clearly such as: "carry out an object recognition process vehicle is situated opposite a corresponding portion of the component of the inductive energy transmission apparatus for an energy transmission" or similar, and for purposes of examination the claims will be interpreted in the suggested manner.
Re claim 18, the scope of the method claim is indefinite since the claim limitations are not recited as actual steps to be performed as part of a method for operation, rather the majority of limitations are recited more similarly to apparatus limitations. Applicant should generally amend the claim to make clear which limitations are describing elements/structures which the object recognition apparatus comprises, and which limitations are describing steps which the method for operation comprises. When describing method steps, it is generally standard to describe for example: "generating, by a measurement apparatus, a measurement current…" or similar phrasing. The scope of the claim is further indefinite since there is insufficient antecedent basis or introduction for "the measurement current", "the energy transmission unit", "the lesser field strength of the magnetic field resulting from it", and "the energy transmission apparatus" which were not previously introduced or do not use consistent naming to refer to previous element names. It is strongly recommended that the entire claim be rewritten as a proper method claim, with clear recitation of all structures the object recognition apparatus comprises and clear recitation of how the structures are operating in each step of the method for operating. For purposes of examination, the claim and its limitations will be treated generally as a system claim, and the noted elements interpreted as referring to "the predetermined measurement current", "an energy transmission unit", "a lesser field strength of a magnetic field resulting from supplying the predetermined 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to refer to a claim previously set forth. It is recommended the claim be amended to instead depend on claim 14 to comply with 35 USC 112(d) and also to resolve issues under 35 USC 112(b) noted above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16, 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maikawa (US2013/0169062) in view of Schumann (US2019/0260234), further in view of Sonoda (JP2006230129A; specific reference is made to attached English machine translation).
Re claim 11, Maikawa teaches a component of an inductive energy transmission apparatus (see Figs. 1-2), wherein the component comprises: 
an object recognition apparatus (electric supply device <100>, see Maikawa: Figs. 1-2) having at least a first (power feeding coil <12>) and a second electrical inductance (foreign objection detection coil <13>), wherein the first electrical inductance is formed by an energy transmission coil (power feeding coil <12>, see Maikawa: [0025], Figs. 1-2) of the component, which can be acted upon by a predetermined measurement current in at least one operating mode (see Maikawa: [0058-0059], Figs. 1-2 regarding trial electricity supply mode with lower power to the power feeding coil before normal electricity supply), 
wherein the component comprises a measurement apparatus (power control section <11>, see Maikawa: [0025], Figs. 1-2), an energy transmission unit (power control section <11>, see Maikawa: [0025], Figs. 1-2; note as discussed above that a unit/apparatus as currently 
wherein the measurement apparatus is integrated in the energy transmission unit and at least a common element is both an element of the energy transmission unit and an element of the measurement apparatus (see Maikawa: [0025], [0038], [0058-0059], Figs. 1-2 and mapping above regarding same/shared power control section <11> components producing both lower and higher power to the power feeding coil for respective modes). See Maikawa: [0023-0027], [0037-0038], [0058-0059], Figs. 1-2. 
Although Maikawa discloses general shared/common power converter components for the measurement apparatus and the energy transmission unit producing lower and higher power (see Maikawa: [0025], [0058-0059], Figs. 1, 2), Maikawa does not explicitly disclose the components including a capacitor and operation to step down a voltage for the predetermined measurement current. Schumann, however, teaches that it is known in the art of power converter circuitry for inductive power transmission systems with power output control for the transmission converter circuitry to include a capacitor (Schumann: smoothing capacitor of PFC <6>, see Schumann: [0033], Fig. 1), and further also generally teaches that it is known for the DC/DC converter converting intermediate DC voltage to be used to adjust the transmission power output (see Schumann: [0033], [0039], Fig. 1). Additionally, Sonoda teaches that it is known in the art of wireless power transmitters with foreign object detection by driving transmitter coil with lower field strength while performing measurements on a second inductance for the lower field strength to be produced by stepping down DC voltage being supplied to the inverter driving the transmission coil (see Sonoda: [0033], [0036], [0046] Fig. 1 regarding lower/stepped down standby mode voltage provided by DC/DC converter <5> to produce weaker field strength for foreign object detection in standby mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Maikawa to incorporate the teachings of Schumann by substituting the transmitter power converter circuitry of Maikawa with the known, equivalent transmitter power converter circuitry of Schumann having intermediate circuit capacitor and DC/DC converter for achieving the same purpose of providing means to convert and control power supplied to the transmitting coil and also providing benefit of improving power 
Re claim 12, as best understood, Maikawa in view of Schumann, further in view of Sonoda, teaches the component according to claim 11, wherein a plurality of measuring coils is provided spatially distributed on a surface of the component and the evaluation apparatus is coupled to the measuring coils and designed to recognize a spatial position of the object from their respective measurement signals and to put it out as a signal (see Maikawa: [0037-0038], [0069-0073], Figs. 2, 10 regarding embodiment with multiple independent detection coils <13> placed at different positions to detect which region foreign object is located in).
Re claim 13
Re claim 14, Maikawa in view of Schumann, further in view of Sonoda, teaches the component according to claim 11. Although Maikawa does not explicitly discuss adjusting frequency of the current and magnetic field during foreign object detection, Sonoda further teaches it is known in the art of wireless power transmitters with foreign object detection by driving transmitter coil with lower field strength while performing measurements on a second inductance for a frequency of the magnetic field during lower field strength foreign object detection to be variably adjustable in a predetermined range of values (see Sonoda: [0043], [0047], [0054-0059], [0086], Fig. 1 regarding low standby voltage foreign object detection including adjusting/sweeping frequency of current and induced field across multiple predetermined values). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of Sonoda by having foreign object detection using lower field strength adjust frequency across range of values for purposes of improving accuracy of detection of different types of foreign objects which react differently with different frequencies (see Sonoda: [0043], [0086]).
Re claim 15, as best understood, Maikawa in view of Schumann, further in view of Sonoda, teaches the component according to claim  14
Re claim 16, Maikawa in view of Schumann, further in view of Sonoda, teaches the component according to claim 11, wherein the component is a stationary or a mobile component of the inductive energy transmission apparatus (see Maikawa: [0022-0024], Fig. 1 regarding stationary electricity supply device <100>).
Re claim 18, as best understood, Maikawa in view of Schumann, further in view of Sonoda, teaches a method for operating an inductive energy transmission apparatus (see Maikawa: Figs. 1-2 and discussion of claim 11 above regarding details of combination) having an object recognition apparatus (electric supply device <100>, see Maikawa: Figs. 1-2), comprising: 
at least a first (power feeding coil <12>) and a second electrical inductance (foreign objection detection coil <13>), wherein an energy transmission coil (power feeding coil <12>, see Maikawa: [0025], Figs. 1-2) is used as the first electrical inductance, which can be acted upon with a predetermined measurement current (see Maikawa: [0058-0059], Figs. 1-2 regarding trial electricity supply mode with lower power to the power feeding coil before normal electricity supply), wherein 
the measurement current is generated by a measurement apparatus (power control section <11>, see Maikawa: [0025], Figs. 1-2), wherein the measurement apparatus is integrated in the energy transmission unit (power control section <11>, see Maikawa: [0025], Figs. 1-2; note as discussed above that a unit/apparatus as currently recited does not require particular structure, and the extent to which their components overlap/are the same is currently not specified) and at least a common element is both an element of the energy transmission unit and an element of the measurement apparatus (see Maikawa: [0025], [0038], [0058-0059], Figs. 1-2 and mapping above regarding same/shared power control section <11> 
at least the second electrical inductance receives a magnetic field generated by the first inductance and generates a corresponding measurement signal (see Maikawa: [0037-0038], [0041], [0081], Figs. 1-2 regarding foreign object detection section <151> detecting metal object via transmitted field inducing voltage in detection coil <13>); 
an evaluation apparatus (foreign object detection section <151>, see Maikawa: [0038], Figs. 1-2) evaluates the measurement signal and generates a first signal and sends it to a control apparatus when an object is detected in a predetermined proximity to the energy transmission apparatus (see Maikawa: [0038], [0081], Figs. 1-2 regarding foreign object detection section <151> detecting metal object via induction from measured voltage and outputting result of determination); and 
an energy transmission is prevented at least when the first signal is received by the control apparatus (see Maikawa: [0038], [0059], Figs. 1-2 regarding not performing normal electricity power supply when foreign object detected). See Maikawa: [0023-0027], [0037-
Re claim 19, as best understood, the further recited limitations essentially correspond to the limitations recited in claim 13 and are therefore rejected by the same reasoning applied above.
Re claims 20-21, as best understood, the further recited limitations essentially correspond to the limitations recited in claim 14 and are therefore rejected by the same reasoning applied above.
Re claims 22-25, as best understood, the further recited limitations essentially correspond to the limitations recited in claim 16 and are therefore rejected by the same reasoning applied above.

Claims 17, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maikawa (US2013/0169062) in view of Schumann (US2019/0260234), further in view of Sonoda (JP2006230129A; specific reference is made to attached English machine translation), as applied to respective claims above, further in view of Roy (US2015/0323694).
Re claim 17, as best understood, Maikawa in view of Schumann, further in view of Sonoda, teaches the component according to claim 11, wherein the component is a stationary component (see Maikawa: [0022-0024], Fig. 1 regarding stationary electricity supply device <100>) and a vehicle proximity apparatus of the component is designed to signal the approaching of a vehicle (see Maikawa: [0055] regarding communication and determination of 
Re claims 26-30, as best understood, the further recited limitations essentially correspond to the limitations recited in claim 17 and are therefore rejected by the same reasoning applied above.

Conclusion
In summary, as currently drafted the claim language presents phrasing and clarity issues that should be addressed as appropriate. It is noted that prior art close to what appears to be the intended technical features of the application have been applied, even though in various instances the claim language may be interpreted more broadly. The cited prior art would also appear to suggest the overall idea of a vehicle inductive power transmission system using shared power supply components operated to provide both normal power supply and lower power/field strength supply for foreign object detection to the transmitting coil are known and obvious to those of ordinary skill. At present it is not apparent what specific features would distinguish over the prior art, particularly since the disclosure appears to provide little to no detail of any actual circuit structure/components and thus their structural relationship which may make it difficult to clearly distinguish if there are any particular differences from prior art functioning in the same manner. If Applicant believes particular, clearly disclosed features would be nonobvious over the prior art, then specific explanation should be provided and explicit recitation of the structural details and specific manner of operation of the structures corresponding to the features be provided.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (US2017/0033609), Czainski (US2015/0321567), Chuang .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836